Felton, J.,
concurring specially. I concur in the judgment of affirmance, but not for all the reasons stated in the majority opinion. I am of the opinion that the bond required by law to be given by a deputy sheriff to a sheriff is for the benefit of aggrieved parties, and not solely for the benefit of the sheriff; for the reason that any person aggrieved by certain conduct of the deputy sheriff has a right of action on the bond. If the sheriff has any right individually to sue on such a bond, it is as an aggrieved party, and not because he is the obligee. So in this case, if the sheriff had survived, and had not paid the deputy’s shortage, he could have brought a suit for the use of the county. If he had brought such a suit, the bonding company could not, on the theory that its risk had been increased, have defeated a recovery by proving that the sheriff had authorized the deputy to expend some of the tax money. Such a defense would have nullified the bond and rendered null and void the purposes for which it is required. Likewise, if some taxpayer had paid to the deputy money for taxes, which the deputy squandered, and which he was required to pay again to the county, in a suit by the taxpayer on the deputy’s bond the bond company could not plead a release because at another time this taxpayer borrowed from the deputy some tax money which he had never repaid. As I see this case, it is a suit by the administratrix of the deceased sheriff as an aggrieved party, as the sheriff would have been if he had lived and paid the shortage. It is the only theory on which the administratrix could maintain the suit, because if neither she nor the sheriff had paid the shortage the cause of action would not have survived to her. In sirch circumstances, if she had sought to sue as administratrix for the benefit of the-county, the suit could not have stood, because nothing passed to the administratrix for which she could sue, and the county would have had to sue in its own name for a recovery. In such a suit by the county authorities, could the bond company claim a release? It could, if the bond were given to the sheriff *164individually, and suit were brought by the sheriff individually; but the claim that it was given to him as an individual is not consistent with “any aggrieved person’s” right to sue on it. Whether the bond company is released from liability as to an aggrieved party suing on such a bond, on the theory that he is estopped by his conduct, or whether the bond company had the right of set-off, are questions which'are not raised by the pleadings.